Citation Nr: 1600061	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  14-20 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1970 to January 1972.  This matter is before the Board of Veterans Appeals (Board) on appeal of a September 2012 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for PTSD.

The record shows a psychiatric diagnosis other than PTSD.  In accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim seeking service connection for PTSD has been recharacterized, as shown on the first page of this document, to encompass any psychiatric disability shown, however diagnosed.  

The issue of service connection for an acquired psychiatric disability, to include PTSD, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he currently has PTSD.  He points to his military service in Vietnam as the cause of the disorder.  For example, at the time of a VA examination in September 2012, the Veteran reported such stressors as hostile/sniper fire near his bunker location during night time hours, and an incident when a flare was accidentally set off in a bunker. 

On the September 2012 VA examination, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, but opined, in part, that the Veteran was suffering from adjustment disorder with depressed mood, associated with complicated bereavement stemming from his son's tragic death in a house fire in the early 1970s.  The examiner, however, found that "the condition is not assessed to be associated with the Veteran's period of service." 

As stated above, the Veteran was discharged from service in January 1972.  A review of the record reveals that there is no documentation that verifies the exact date of death of the Veteran's son, but only a brief statement about the death occurring in the early 1970s.  The Board notes that the 2012 medical record indicates that the death occurred after the Veteran returned from service in Vietnam.  The Board also notes that Veteran's service records indicate that he was released from active duty one day after returning from Vietnam.  However, the Board finds that further development regarding the timeline of events is necessary.  Such information is essential for determining whether an event occurred in service that resulted in or gave rise to the current psychiatric disability.  Therefore, the RO should seek specific information and evidence from the Veteran to verify the basis upon which the diagnosis was made.  

In addition, the Veteran reported VA treatment in Tulsa, Oklahoma, around 1982, and more recently at the VAMC in Columbia, Missouri.  These records should be obtained.

In addition, a medical diagnosis that differs from the claimed condition - in this case, PTSD - does not necessarily represent a separate claim; and what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. (2009).  Therefore, not only must the issue on appeal now be characterized generally as one of service connection for a psychiatric disorder to include PTSD, but further development, under the duty to assist, is also needed.  To that end, the RO should send another Veterans Claim Assistance Act (VCAA) letter to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA notice is sent to the Veteran in regard to a claim of entitlement to service connection for a psychiatric disorder other than PTSD.

2.  Request that the Veteran clarify whether his son's death occurred after January 25, 1972, the date he separated from service, and ensure any necessary documentation is associated with the record.  

3.  Thereafter, secure for the record copies of the Veteran's complete service personnel records, (i.e., his complete 201 file).  If any such documents are unavailable, it should be noted in the record.

4.  Obtain all outstanding records of relevant VA and non-VA treatment since service, including records of:

a. VA treatment in Tulsa, Oklahoma, around 1982; and
b. VA treatment recently (since approximately 2011) at the VAMC in Columbia, Missouri.

5.  After the completion of the above development, adjudicate the claim of service connection for a psychiatric disorder, to include PTSD, taking into consideration all evidence added to the file.  If the benefit sought remains denied, furnish the Veteran and his representative an appropriate Supplemental Statement of the Case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).




